       Case: 3:19-cv-00037-jdp Document #: 28 Filed: 03/30/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN


ROBERT J. WRIGHT,

             Plaintiff,

      v.                                             Case No. 19-CV-37

SHAUN FUNK et al.,

             Defendants.


           DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT


      PLEASE TAKE NOTICE that Defendants, by their attorneys, Wisconsin

Attorney General Joshua L. Kaul and Assistant Attorney General Eliot M. Held,

hereby move the Court, pursuant to Fed. R. Civ. P. 56, for an order for summary

judgment. The grounds for this motion are set forth in the accompanying Brief in

Support of Defendants’ Motion for Summary Judgment, Defendants’ Proposed

Findings of Fact, and supporting declarations and exhibits.

      Plaintiff is hereby notified that if he does not oppose the moving party’s

proposed facts that properly rely on evidentiary submissions in the record, the Court

will accept the facts as unopposed. Plaintiff is directed to Fed. R. Civ. P. 56 and the

procedures set forth in this Court’s Preliminary Pretrial Conference Order governing

summary judgment procedure.
      Case: 3:19-cv-00037-jdp Document #: 28 Filed: 03/30/20 Page 2 of 2




      Dated this 30th day of March, 2020.


                                     Respectfully submitted,

                                     JOSHUA L. KAUL
                                     Attorney General of Wisconsin

                                     s/Eliot M. Held
                                     ELIOT M. HELD
                                     Assistant Attorney General
                                     State Bar #1079681

                                     Attorneys for Defendants

Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 266-8554
(608) 267-8906 (Fax)
heldem@doj.state.wi.us




                                       -2-
